498 S.E.2d 602 (1998)
348 N.C. 260
Wendy H. POOLE
v.
COPLAND, INC. and John Haynes.
No. 145PA97.
Supreme Court of North Carolina.
May 8, 1998.
*604 Daniel H. Monroe and Hunt and White by Octavis White, George Hunt, and Andrew Hanford, Graham, for plaintiff-appellant.
Tuggle Duggins & Meschan, P.A. by J. Reed Johnston, Jr., and Denis E. Jacobson, Greensboro, for defendant-appellant.
WEBB, Justice.
This case brings to the Court a question as to the application of the "thin skull" rule. This rule provides that if the defendant's misconduct amounts to a breach of duty to a person of ordinary susceptibility, he is liable for all damages suffered by the plaintiff notwithstanding the fact that these damages were unusually extensive because of the peculiar susceptibility of the plaintiff. Lockwood v. McCaskill, 262 N.C. 663, 670, 138 S.E.2d 541, 546 (1964).
The plaintiff recovered damages in this case because of a flashback resulting from her dissociative disorder. She was allowed to recover the full extent of her damages from the defendant because of her peculiar susceptibility to matters that cause severe emotional distress. This is an application of the thin skull rule.
Defendant Copland asserts that there was error in the trial because the jury was allowed to consider the thin skull damages when it determined the liability issue. This, says the defendant, let the jury find liability without finding that defendant Haynes' action could have caused severe emotional distress in a person of ordinary susceptibility. We disagree.
There was testimony by Kim Ragland, a clinical psychologist, that a person of ordinary sensibilities with no prior sexual history could be affected the same way the plaintiff was affected in this case. The trial court charged the jury that it would have to find that Haynes' wrongful actions under the same or similar circumstances could reasonably have been expected to injure a person of ordinary mental condition. The evidence permitted a finding of liability before application of the thin skull rule, and the jury was instructed that it must so find. We presume the jury followed the court's instructions. There was no error in the application of the thin skull rule.
The Court of Appeals held that the superior court failed to adequately charge that the jury could not find the plaintiff had been injured by a flashback to her suppressed mental problems until it first found that Haynes' actions could have caused severe emotional distress to a person of ordinary mental condition. The plaintiff assigns error to this holding by the Court of Appeals. We believe this assignment of error has merit.
The court charged the jury as follows:
Now, members of the jury, in deciding whether the plaintiff's injury was a foreseeable consequence of the defendant Haynes' wrongful actions, you must determine whether such wrongful actions under the same or similar circumstances could reasonably have been expected to injure a person of ordinary mental condition. If so, the harmful consequences from the defendant's wrongful acts would be reasonably foreseeable and therefore would be a proximate *605 cause of plaintiff's injury. Under such circumstances the defendant would be liable for all the harmful consequences which occur even though these harmful consequences may be unusually extensive because of the peculiar or abnormal mental condition which happened to be present in the plaintiff.
The court later charged:
Once again, members of the jury, in deciding whether the plaintiff's injury was a foreseeable consequence of the defendant Haynes' wrongful actions, you must determine whether such wrongful actions under the same or similar circumstances could reasonably have been expected to injure a person of ordinary mental condition. If so, the harmful consequences from the defendant's wrongful acts would be reasonably foreseeable and therefore would be a proximate cause of the plaintiff's injury. Under such circumstances the defendant would be liable for all the harmful consequences which occurred even though these harmful consequences may be unusually extensive because of the peculiar or abnormal mental condition which happened to be present in the plaintiff.
These were adequate instructions on this feature of the case.
Defendant Copland contends it was error to give this instruction because there is no evidence in the record that Haynes' conduct exacerbated the plaintiff's preexisting dissociative disorder. The Court of Appeals correctly dealt with this question, and we did not allow review on it.
Defendant Copland also contends that the instruction was erroneous because it allowed the jury to find liability based solely on a finding that Haynes' conduct exacerbated the plaintiff's preexisting condition. We disagree. The instruction clearly told the jury that it must find that the "wrongful actions under the same ... circumstances could reasonably have been expected to injure a person of ordinary mental condition" before it could hold defendant Copland liable for all the harmful consequences of Haynes' action.
Defendant Copland also contends under this assignment of error that the thin skull rule applies to only physical, not mental, injuries. The Court of Appeals answered this question adversely to the defendant, and we did not allow review on this issue.
Finally, defendant Copland contends that the charge was in error because the instructions were given during the part of the charge on damages rather than during the liability phase. We note that in Copland's assignment of error, it says it was error to let the thin skull rule be considered during the liability phase of the case. We cannot hold this was error. Assuming this part of the charge should have been given during instructions on the liability issue, the defendant was not prejudiced. The jury was properly charged as to how damages were to be calculated, and we assume the jury followed the court's charge.
For the reasons given in this opinion, we reverse the Court of Appeals and remand for reinstatement of the judgment of the superior court.
REVERSED AND REMANDED.